Circuit Court for Harford County
Case No. 12-C-13-001414
Argued: October 2, 2014
                                       IN THE COURT OF APPEALS

                                            OF MARYLAND

                                         Misc. Docket AG No. 14

                                          September Term, 2013




                                   ATTORNEY GRIEVANCE COMMISSION

                                            OF MARYLAND

                                                    v.

                                      MICHAEL CRAIG WORSHAM




                                           Barbera, C.J.
                                           Harrell
                                           Battaglia
                                           Greene
                                           Adkins
                                           McDonald
                                           Watts,
                                                           JJ.


                                         PER CURIAM ORDER




                                          Filed: October 3, 2014
ATTORNEY GRIEVANCE                  *     In the
COMMISSION OF MARYLAND
                                    *     Court of Appeals

          v.                        *     of Maryland

                                    *     Misc. Docket AG No. 14
MICHAEL CRAIG WORSHAM
                                    *     September Term, 2013


                           PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 3rd day October 2014,

     ORDERED,   by   the   Court   of   Appeals    of   Maryland,   that the

Respondent, Michael Craig Worsham, be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the

State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Michael Craig Worsham from the register of attorneys, and pursuant

to Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial

tribunals in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts,

pursuant to Maryland Rule 16-761(b), for which sum judgment is

entered in favor of the Attorney Grievance Commission of Maryland

against Michael Craig Worsham.



                                          /s/ Mary Ellen Barbera
                                         Chief Judge